         Case 3:20-cr-00479-HZ        Document 19       Filed 03/02/21   Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20-cr-00479-1-HZ

                  v.                                ORDER DISMISSING INFORMATION
                                                    WITH PREJUDICE
ESSENCE MAYALA SYLVESTER,

                Defendant.


       This matter, having come before the Court on the government’s motion to dismiss the

information with prejudice, and the Court being fully advised;

       IT IS HEREBY ORDERED that the information against Defendant, ESSENCE

MAYALA SYLVESTER, in the above-captioned case, filed on October 7, 2020 be DISMISSED

with prejudice.

Dated: February ____, 2021
        March 2, 2021

                                                    ___________________________________
                                                    HONORABLE MARCO A. HERNÁNDEZ
                                                    United States Chief District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney


_/s/ Natalie K. Wight
NATALIE K. WIGHT, OSB #035576
Assistant United States Attorney
Order Dismissing Information with Prejudice                                            Page 1
